 


110 HRES 1440 EH: Expressing support for designation of the month of October as 
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1440 
In the House of Representatives, U. S.,

September 27, 2008
 
RESOLUTION 
Expressing support for designation of the month of October as National Work and Family Month. 
 
 
Whereas according to the report by WorldatWork titled “Attraction and Retention”, the quality of workers' jobs and the supportiveness of their workplaces are key predictors of job productivity, job satisfaction, commitment to employers, and retention; 
Whereas employees who have more access to flexible work arrangements enabling employees to balance family and work are significantly more satisfied with their jobs, are more satisfied with their lives, and experience less interference between their jobs and family lives than those employees who have less access to flexible work arrangements, according to the Families and Work Institute 2002 National Study of the Changing Workforce; 
Whereas according to the 2004 report “Overwork in America”, employees who are able to effectively balance family and work responsibilities are less likely to report making mistakes, or feel resentment toward employers and coworkers; 
Whereas employees who are able to effectively balance family and work responsibilities tend to feel more successful in their relationships with their spouses, children, and friends, and tend to feel healthier; 
Whereas 85 percent of United States wage and salaried workers have immediate, day-to-day family responsibilities outside of their jobs; 
Whereas research by the Radcliffe Public Policy Center in 2000 revealed that men in their 20s and 30s, and women in their 20s, 30s, and 40s, identified the most important job characteristic as being a work schedule that allows them to spend time with their families; 
Whereas according to the 2006 American Community Survey, 47 percent of wage and salaried workers are parents with children under the age of 18 who live with them at least half-time; 
Whereas job flexibility often allows parents to be more involved in their children’s lives, and research reveals that parental involvement is associated with children’s higher achievement in language and mathematics, improved behavior, greater academic persistence, and lower dropout rates; 
Whereas the 2000 Urban Working Families study revealed that a lack of job flexibility for working parents negatively affects children’s health in ways that range from children being unable to make needed doctors’ appointments, to children receiving inadequate early care, leading to more severe and prolonged illness; 
Whereas according to a Centers for Disease Control and Prevention (CDC) report, less than half of mothers who work full time exclusively breastfeed their newborns, although support for lactation at work benefits individual families as well as employers via improved productivity and staff loyalty, and decreased absenteeism and employee turnover;
Whereas according to the CDC, breastfeeding is the most beneficial form of infant nutrition, and the greater the duration of breastfeeding, the lower the odds of pediatric obesity; 
Whereas studies report that family rituals, such as sitting down to dinner together, positively influence children's health and development, and that healthy lifestyle habits, including healthy eating and physical activity, can lower the risk of becoming obese and developing related diseases;
Whereas furthermore, unpaid family caregivers will likely continue to be the largest source of long-term care services in the United States for elderly United States citizens and are estimated by the Department of Health and Human Service to reach 37,000,000 caregivers by 2050, an increase of 85 percent from 2000, as an increasing number of baby boomers reach retirement age in record numbers; and 
Whereas the month of October would be an appropriate month to designate as National Work and Family Month: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Work and Family Month; 
(2)recognizes the importance of balancing work and family to job productivity and healthy families; 
(3)recognizes that an important job characteristic is a work schedule that allows employees to spend time with families; 
(4)supports the goals and ideas of National Family and Work Month, and urges public officials, employers, employees, and the general public to work together to achieve more balance between work and family; and 
(5)requests that the President issue a proclamation calling upon the people of the United States to observe National Work and Family Month with appropriate ceremonies and activities. 
 
Lorraine C. Miller,Clerk.
